FILED
                            NOT FOR PUBLICATION                             APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 12-10139
                                                      12-10144
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:03-cr-00151-PGR
  v.                                                       2:11-cr-02516-PGR

ESTEBAN PARRA-REYES,                             MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       In these consolidated appeals, Esteban Parra-Reyes appeals his guilty-plea

conviction and 63-month sentence for reentry of a removed alien, in violation of 8

U.S.C. § 1326; and the revocation of supervised release and consecutive seven-

month sentence imposed upon revocation. Pursuant to Anders v. California, 386

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Parra-Reyes’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Parra-Reyes the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Parra-Reyes has waived his right to appeal his conviction and sentence, and

his right to challenge the revocation of supervised release and the sentence

imposed upon revocation. Our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as to the

validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009). We accordingly dismiss the appeals. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                          12-10139 & 12-10144